DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 16 March 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US # 7,795,547) in view of Yang et al (US # 5,918,199). With respect to claims 1 & 6, the Hansen reference discloses a method of weight determination of a load carried by a lifter of a lifting device (Col. 5, II. 58-67), compromising: using a hydraulic actuator (7) of a hydraulic system (Fig. 1) to perform at least one upward displacement of the lifter and at least one downward displacement of the lifter (Col. 1, II. 5-17; Col. 6, II. 37-49); obtaining a pressure signal from a pressure transducer (24), the pressure signal based at least in part on a measurement of a pressure in the hydraulic system during the at least one upward displacement of the lifter and at least one downward displacement of the lifter (Col. 7, II. 10-13); obtaining a position signal from a meter (23), the position signal based at least in part on a .
Although the Hansen reference mentions that its position sensor can be any known sensor for measuring position, and lists several different types known in the art, it does not expressly mention using two different Hall Effect sensors. However, this was a known type of position sensor used in hydraulic lifts as shown by the example of the Yang reference, which shows a Hall effect sensor attached to a linear part of the lifting device (Col. 1, ll. 23-57), and it would have been obvious to use the two Hall sensors of Yang for the position sensor of Hansen motivated by its art recognized suitability for its intended purpose. See MPEP §§ 2144.06 & 2144.07.
With respect to claim 2, this phenomena is inherent to the structure of the Hall Effect displacement sensor shown in Yang.
With respect to claims 4 & 5, this is a simple engineering design choice, as measuring a physical variable either continuously (analog) or discretely (digital) are the only two possibilities1.
With respect to claims 7 & 8, Yang discloses the magnetic strip attached to the hydraulic actuator (Fig. 1).
With respect to claim 9, the weighing device of Hansen is incorporated into the lifting device.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US # 7,795,547) in view of Yang et al (US # 5,918,199), as applied to claims 1, 2, and 4-10, above, and further in view of Gustafsson et al (US # 9,035,647). The Gustafsson reference discloses that it was known in a Hall effect sensor arrangement that uses two sensors to place the sensors a quarter wavelength apart (Col. 25, II. 1-10) and that this arrangement would produce signals corresponding to the sine and cosine values of the magnetic field angle (Col. 26, II. 55-58), and it would have been obvious to use this know sensor arrangement in the device of Hansen motivated by its art recognized suitability for its intended use.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See column 10, lines 1-6 of US # 5,396,973 (Schwemmer et al), for example.